DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 of the claim set received 5/27/2022 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culler (US 2020/0218293).
Regarding Claim 1, Culler discloses in Figs. 4-5, a throttle mechanism 18 for controlling a flow rate of a fluid 32 through a flow path 34 (from inlet 14 to outlet 16), the throttle mechanism configured to make a cross-sectional area change (compare Figs. 4 and 5) autonomously according to temperature (throttle mechanism 18 expands as it is heated as read at para. 0038).
Regarding Claim 2, Culler discloses in Figs. 4-5, a pipe-shaped member 12 in which an internal space forming the flow path 34 is formed; a rod-shaped member 18 (a hollow rod) installed in the internal space of the pipe-shaped member 12; and a support member 54 supporting the rod-shaped member 18 in the internal space of the pipe-shaped member 12, 
wherein a linear expansion coefficient of a material forming the pipe-shaped member and a linear expansion coefficient of a material forming the rod-shaped member are different from each other (the rod-shaped member 18 is configured to expand relative to the outer housing/pipe shaped member 16 as shown in the referenced figures and is made of a special material, shape memory alloy, as read at para. 0039; given the operation of the throttle opening and closing the flow path is dependent on the rod member 18 expanding relative to the housing 16 one of ordinary skill would recognize that the housing/pip-shaped member 16 is not made of the same special material as the rod-shaped member 18 and will expand at a different rate), and 
the throttle mechanism is configured to make the cross-sectional area of the flow path change by the distance between the pipe-shaped member 16 and the rod-shaped member 18 varying according to temperature (throttle mechanism 18 expands as it is heated, decreasing the cross-sectional area therebetween, as read at para. 0038).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reist (US 10,215,501).
Regarding Claim 1, Reist discloses in Figs. 3-4, a throttle mechanism 40 for controlling a flow rate of a fluid flowing through a flow path 92 (compare Fig. 3 and 4), the throttle mechanism 40 configured to make a cross-sectional area (between 60 and 62) of the flow path change autonomously according to temperature (read col. 7, ll. 37-48).
Regarding Claim 3, Reist discloses in Figs. 3-4, a pipe-shaped member (comprising elements 42, 48, and 49) in which an internal space forming the flow path 92 is formed; a rod-shaped member 52 installed in the internal space of the pipe-shaped member 42+48+49; and a support member (comprising elements 54, 66, and 72) supporting the rod-shaped member 52 in the internal space 92 of the pipe-shaped member 42+48+49, wherein the throttle mechanism is configured to make the cross-sectional area of the flow path change by the rod-shaped member 52 moving in the internal space as the support member 54+66+72 expands or contracts according to temperature to make the distance between the pipe-shaped member and the rod-shaped member vary (compare Figs. 3-4, read col. 37-67; support member expands with temperature to push the rod member surface 60 towards pipe member surface 62).
Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Halloran (US 5,022,817).
Regarding Claim 1, O’Halloran discloses in Fig. 3, a throttle mechanism (comprising an element 30 with associated element 34) for controlling a flow rate of a fluid flowing through a flow path 26, the throttle mechanism configured to make a cross-sectional area of the flow path change autonomously according to temperature (see three different temperature dependent positions of Fig. 3, read col. 5, ll. 39-45).
Regarding Claim 5, O’Halloran discloses in Fig. 1, a turbine 12 including: a turbine rotor 40; a turbine casing (comprising the stator 21+42 and rotor 41+43 vane shrouds as shown in Fig. 2, including element 23 as shown in Figs. 2-3) housing the turbine rotor 40 (defined casing is radially outboard of and houses the rotor 40); and a turbine stage including a stator blade cascade in which a plurality of stator blades 21 are arranged inside the turbine casing (portion 23 as shown in Figs. 2-3), and a rotor blade cascade 41 in which a plurality of rotor blades are arranged on the turbine rotor inside the turbine casing 23, in which a working medium (combustion gas of chamber 15) is introduced into the turbine casing and flows in an axial direction (left-to-right in figure) of the turbine rotor via the turbine rotor to rotate the turbine rotor (standard function of an axial turbine), the turbine comprising (see Fig. 3): 
the throttle mechanism according to claim 1 (installed in stator vane 21 as shown in Figs. 2-3), wherein a cooling medium flow path 26 intended for introducing a cooling medium 27, which is lower in temperature than the working medium (27 is cooling air as read at col. 5, l. 5), into the turbine stage (which comprises stator vane 21) is provided as the flow path in at least one of the turbine rotor and the turbine casing 23, and the throttle mechanism (comprising an element 30 with associated element 34) is provided at the cooling medium flow path 26.
Regarding Claims 6-8, O’Halloran discloses wherein the turbine stage includes: 
at least a first turbine stage (Fig. 1, comprising elements 21 and 41); and 
a second turbine stage (Fig.1 comprising elements 42 and 43) located on the downstream side of the working medium from the first turbine stage in the axial direction (see Fig. 1), 
the cooling medium flow path includes (the embodiment where the throttle mechanism is not only installed at first stage stator vanes 21 but, additionally, installed at second stage turbine vanes 42 as described at col. 6, ll. 5-10): 
at least a first cooling medium flow path part (element 26 associated with the first turbine stage stator vane 21) intended for introducing the cooling medium 27 into the first turbine stage; and 
a second cooling medium flow path part (element 26 associated with second turbine stage stator vane 42) intended for introducing the cooling medium 27 into the second turbine stage, and 
the throttle mechanism includes: 
at least a first throttle mechanism 30+34 that is installed at the first cooling medium flow path part 26 (associated with the first turbine stage stator vane 21), and is configured to make a cross-sectional area of the first cooling medium flow path part 26 large as temperature rises (see Fig. 3, read col. 5, ll. 39-64: an increase in temperature increases the flow area of 26 from the state shown in the center vane of Fig. 3 to the left-hand vane state which is larger); and 
a second throttle mechanism 30+34 that is installed at the second cooling medium flow path part 26 (associated with second turbine stage stator vane 42), and is configured to make a cross-sectional area of the second cooling medium flow path part small as temperature rises (see Fig. 3, read col. 5, ll. 39-64: at startup when the system is coldest, the flow area of 26 is that shown in the right-hand vane of Fig. 3 and as temperatures increase the flow area of 26 will be that of the center vane of Fig. 3 which is smaller).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the following in combination with the independent claim limitations -
Regarding Claim 4, “a first flow path forming member in which a first through hole forming the flow path and a trench communicating with the first through hole are formed; a second flow path forming member in which a second through hole forming the flow path is formed, the second flow path forming member movably installed inside the trench; and a biasing member biasing the second flow path forming member in a moving direction of the second flow path forming member inside the trench, wherein the biasing member includes: a first biasing member installed on one side in the moving direction inside the trench; and a second biasing member installed on the other side in the moving direction inside the trench, a material that forms the first biasing member and a material that forms the second biasing member are different from each other in the tendency that a Young's modulus changes according to temperature, and the throttle mechanism is configured to make the cross-sectional area of the flow path change by an overlapping portion of the first through hole and the second through hole varying in size as the second biasing member moves inside the trench according to temperature.”  More specifically, no prior art is found which discloses the movable member being installed in a trench having a biasing member on either side of the movable member also within the trench, wherein the two biasing member have different Young’s moduli.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/           Supervisory Patent Examiner, Art Unit 3741